UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2)* SPANISH BROADCASTING SYSTEM, INC. (Name of Issuer) Class A Common Stock, par value $0.0001 per share (Title of Class of Securities) (CUSIP Number) December 31, 2011 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 10 Pages Exhibit Index: Page 9 CUSIP NO.846425882 Page 2 of 10 Pages 1. Names of Reporting Persons CASPIAN CAPITAL LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 4.09% Type of Reporting Person (See Instructions) IA CUSIP NO.846425882 Page 3 of 10 Pages 1. Names of Reporting Persons CASPIAN CAPITAL ADVISORS, LLC 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization NEW YORK 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented By Amount in Row (9) 1.24% Type of Reporting Person (See Instructions) OO CUSIP NO.846425882 Page 4 of 10 Pages 1. Names of Reporting Persons CASPIAN CREDIT ADVISORS, LLC 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares 0 Beneficially Owned By Each 6. Shared Voting Power Reporting Person With 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [X] Percent of Class Represented By Amount in Row (9) 2.45% Type of Reporting Person (See Instructions) OO CUSIP NO.846425882 Page 5 of 10 Pages Item 1(a). Name of Issuer: Spanish Broadcasting System, Inc. (the "Issuer"). Item 1(b). Address of the Issuer's Principal Executive Offices: 2601 South Bayshore Drive, PH 2 Coconut Grove, Florida 33133 Item 2(a). Name of Person Filing The Statement is filed on behalf of each of the following persons (collectively, the “Reporting Persons”): i) Caspian Capital LP (“Caspian Capital”); ii) Caspian Capital Advisors, LLC (“Caspian Advisors”); and iii) Caspian Credit Advisors, LLC (“Caspian Credit”). This statement relates to Shares (as defined below) held for the accounts of Caspian Capital Partners, L.P., Caspian Select Credit Master Fund, Ltd., Caspian Solitude Master Fund, L.P., Caspian HLSC1, LLC, and certain other funds for which Caspian Capital provides investment management or investment advice (the “Other Accounts” and together with Caspian Capital Partners, L.P., Caspian Select Credit Master Fund, Ltd., Caspian Solitude Master Fund, L.P., and Caspian HLSC1, LLC, collectively the “Accounts”).Caspian Capital serves as the investment advisor for the Accounts.Caspian Capital is controlled by Adam Cohen, David Corleto, and Mark Weissman (the “Principals”).Caspian Advisors is the general partner of Caspian Capital Partners, L.P.Caspian Credit is the general partner of an affiliate of Caspian Select Credit Master Fund, Ltd. and of Caspian Solitude Master Fund, L.P. and the managing member of Caspian HLSC1, LLC. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of each of Caspian Capital, Caspian Advisors and Caspian Credit is 767 Fifth Avenue, New York, New York 10153. Item 2(c). Citizenship: i) Caspian Capital is a Delaware limited partnership; ii) Caspian Advisors is a New York limited liability company; and iii) Caspian Credit is a Delaware limited liability company. Item 2(d). Title of Class of Securities: Class A Common Stock, par value $0.0001 per share (the “Shares”). Item 2(e). CUSIP Number: CUSIP NO.846425882 Page 6 of 10 Pages Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Caspian Capital is an investment adviser registered under Section 203 of the Investment Advisers Act of 1940. Item 4. Ownership: Item 4(a). Amount Beneficially Owned: As of the date hereof, each of the Reporting Persons may be deemed to be the beneficial owner of the following number of Shares: (i)Caspian Capital may be deemed the beneficial owner of 170,257 Shares.This number consists of (1) 51,596 Shares held for the account of Caspian Capital Partners, L.P. (2) 98,783 Shares held for the account of Caspian Select Credit Master Fund, Ltd., (3) 1,778 Shares held for the account of Caspian Solitude Master Fund, L.P., (4) 1,669 Shares held for the account of Caspian HLSC1, LLC, and (5) 16,431 Shares held for the account of the Other Accounts. (ii)Caspian Advisors may be deemed the beneficial owner of 51,596 Shares.This number consists of 51,596 Shares held for the account of Caspian Capital Partners, L.P. (iii)Caspian Credit may be deemed the beneficial owner of 102,230 Shares.This number consists of (1) 98,783 Shares held for the account of Caspian Select Credit Master Fund, Ltd., (2) 1,778 Shares held for the account of Caspian Solitude Master Fund, L.P., and (3) 1,669 Shares held for the account of Caspian HLSC1, LLC. Item 4(b). Percent of Class: (i) The number of Shares of which Caspian Capital may be deemed to be the beneficial owner constitutes approximately 4.09% of the total number of Shares outstanding. (ii)The number of Shares of which Caspian Advisors may be deemed to be the beneficial owner constitutes approximately 1.24% of the total number of Shares outstanding. (iii)The number of Shares of which Caspian Credit may be deemed to be the beneficial owner constitutes approximately 2.45% of the total number of Shares outstanding. Item 4(c). Number of shares as to which such person has: Caspian Capital (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of Caspian Advisors (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of Caspian Credit (i) Sole power to vote or direct the vote 0 (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of 0 (iv) Shared power to dispose or to direct the disposition of CUSIP NO.846425882 Page 7 of 10 Pages Item 5. Ownership of Five Percent or Less of a Class: If this statement is being filed to report the fact that as of the date hereof any of the Reporting Persons have ceased to be the beneficial owners of more than five percent of the class of securities, check the following [X]. Item 6. Ownership of More than Five Percent on Behalf of Another Person: The Principals of Caspian Capital, Caspian Advisors and Caspian Credit are entitled to receive, or have the power to direct, the receipt of dividends from or the proceeds of sales of the Shares held for the Accounts of Caspian Capital, Caspian Advisors and Caspian Credit in accordance with their ownership interests in Caspian Capital, Caspian Advisors and Caspian Credit. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: This Item 7 is not applicable. Item 8. Identification and Classification of Members of the Group: This Item 8 is not applicable. Item 9. Notice of Dissolution of Group: This Item 9 is not applicable. Item 10. Certification: By signing below each of the Reporting Persons certifies that, to the best of such person's knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.846425882 Page 8 of 10 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February14, 2012 CASPIAN CAPITAL LP By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory Date:February14, 2012 CASPIAN CAPITAL ADVISORS, LLC By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory Date:February14, 2012 CASPIAN CREDIT ADVISORS, LLC By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory CUSIP NO.846425882 Page 9 of 10 Pages EXHIBIT INDEX Page No. A. Joint Filing Agreement, dated as of February14, 2012, by and among Mariner Investment Group, Caspian Capital LP, Caspian Capital Advisors, LLC and Caspian Credit Advisors, LLC 13 CUSIP NO.846425882 Page 10 of 10 Pages EXHIBIT A JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G with respect to the Class A Common Stock, par value $0.0001 per share, of Spanish Broadcasting System, Inc. dated as of February14, 2012, is, and any amendments thereto (including amendments on Schedule 13D) signed by each of the undersigned shall be, filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934. Date:February 14, 2012 CASPIAN CAPITAL LP By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory Date:February 14, 2012 CASPIAN CAPITAL ADVISORS, LLC By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory Date:February14, 2012 CASPIAN CREDIT ADVISORS, LLC By: /s/ Richard D. Holahan, Jr. Name: Richard D. Holahan, Jr. Title: Authorized Signatory
